Citation Nr: 0633963	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-22 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran's minor children, A. and V., are entitled 
to an increased apportioned share of his Department of 
Veterans Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
October 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2001, 
August 2003, February 2005, and February 2006 the Board 
remanded this issue for further development.

A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet.App. 268 
(1998).

In June 2006, the appellant testified at a videoconference 
hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant is the mother and legal guardian of the 
veteran's minor children, A and V.

2.  The veteran is receiving VA disability compensation 
benefits at a combined disability rate of 80 percent; his 
award includes additional benefits for dependents.

3.  The veteran, who is not residing with the appellant and 
his minor children, A and V, has a $412 share of his monthly 
VA compensation benefits apportioned to the appellant on 
behalf of A and V.

4.  The appellant has not demonstrated current financial 
hardship.

5.  An undue burden to the veteran and other interested 
persons, including other dependent children, would result 
from an increased apportioned share of the veteran's 
compensation benefits.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. §§ 
5107, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 
3.453, and 3.458 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The VCAA does not apply to decisions regarding how benefits 
are paid.  Sims v. Nichols, 19 Vet.App. 453, 456 (2006).  An 
apportionment decision involves deciding how existing 
benefits are paid.  Under the reasoning in Sims, the VCAA 
would not appear to be applicable to apportionment 
adjudications.  In any event the requirements of the VCAA 
have been met in this case.

In a pair of May 2005 letters, the appellant and veteran were 
both furnished notice of the types of evidence necessary to 
substantiate the appellant's claim as well as the types of 
evidence VA would assist in obtaining.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  Furthermore, the letters 
contained notice of the applicable laws and regulations that 
set forth the criteria for entitlement to apportionment.  The 
Board therefore finds that the notice requirements of the 
VCAA have been met.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Any timing defect 
was remedied by the fact that, after the May 2005 notice 
letters were sent, the claim for apportionment was re-
adjudicated by the agency of original jurisdiction in October 
2005; a supplemental statement of the case was issued to the 
parties at that time.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The May 2005 letters notified the appellant and the veteran 
to submit any pertinent evidence in their possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the VCAA.  Significantly, no additional 
pertinent evidence has been identified by the appellant or 
the veteran as relevant to the issue on appeal.  Pertinent 
information has been obtained by the RO regarding the 
finances of both the appellant and the veteran.  Under these 
circumstances, no further action is necessary to assist in 
this claim.


Analysis

This case involves a petition to change the size of an 
apportioned share of a veteran's disability compensation 
benefits.  When a veteran is not residing with his or her 
spouse, or when a veteran's dependent children are not in his 
or her custody, all or any part of the compensation benefits 
payable may be apportioned as may be prescribed by the 
Secretary.  38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet.App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents, and the 
apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e.g., 
Vet.Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. 
Vet.Reg. No. 6(c), 4 (June 1934).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a) (2006).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
C.F.R. § 3.57 (2006).

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet.App. 259, 263 (1997).

In this case, the veteran has been awarded service-connected 
VA disability compensation benefits at a combined disability 
rate of 80 percent, effective May 1, 2002.  His award of 
benefits includes additional benefits for his minor 
dependents, including A and V.  The appellant is the mother 
and guardian of the veteran's children A and V, who do not 
reside with the veteran.

The appellant, on behalf of the minor children A and V, 
receives a $412 apportioned share of the veteran's monthly 
disability compensation benefit.  This apportionment was 
first effective in December 1994.  In April 1999, the 
appellant filed a claim for an increased apportioned share of 
the veteran's VA compensation benefits on behalf of A and V.  
She asserted that the children's expenses had increased over 
time and that the veteran's payment of his child support 
obligation, in excess of the amount of the apportioned share, 
was sporadic.  By a July 1999 decision, the RO denied the 
claim for an increased apportioned share, and this case 
follows from the appeal of that decision.

The appellant currently seeks to have the apportioned share 
of the veteran's disability compensation benefits increased 
to an amount that equals his total monthly child support 
obligation.  A court order effective from March 2004 
specifies the veteran's monthly child support obligation as 
including the current $412 apportioned share of his 
compensation benefits in addition to $267.11 which he is 
responsible for paying separately.  Thus, the veteran's total 
monthly child support obligation totals $679.11.

In August 2004, the appellant indicated that her average 
monthly income was $590.87 and that her spouse's average 
monthly income was $3,152.60.  She also indicated that she 
received $267.11 in monthly child support from the veteran 
and currently receives $412 monthly apportionment of the 
veteran's VA benefits, for a total monthly net household 
income of $4422.58.  She stated that her household's average 
monthly expenses included $1,300.12 per month for housing, 
$450 for food, $161 for utilities, $140 for medical, $160 for 
dental, $150 for education, $150 for daycare, $260 for 
transportation, $120 for phone, $55 for sewage, and $150 for 
entertainment; this totals to $3096.12 in reported monthly 
expenses.  According this information, then, the appellant's 
household income well exceeds the reported expenses even 
discounting the increased apportioned share sought in this 
appeal.

In June 2005, the veteran reported monthly income of $2,362 
with his spouse's income reported as $0.  The veteran 
reported that their monthly expenses were $5,065.73, 
including $997.80 for housing, $475 for food, $218.19 for 
utilities and heat, $1,840.59 for other living expenses, and 
$1,534.15 in monthly payments on installment contracts and 
debts.  The veteran indicated that he paid $679.11 to the 
appellant in monthly child support; $412 of this amount was 
paid through the apportionment of his VA benefits and $267.11 
was paid out of pocket.  Furthermore, the veteran has 
submitted a July 2004 letter from his employer verifying his 
report that $175 is withheld from his bi-weekly payroll check 
to fulfill a child support obligation for a different child, 
J, residing with a different ex-wife.  By the terms of the 
veteran's report, his monthly expenses exceed his monthly 
income by $2,705.73.

The Board notes that the veteran reported some monthly 
expenses that appear unrelated to providing the necessities 
of life or appear to exceed what is needed for the 
necessities of life.  These included $78.97 for satellite 
television and $211.07 to cell phone service providers.  Even 
adjusting for potentially unnecessary monthly expenses, the 
veteran's report indicates expenses that significantly exceed 
his income.

Since this case involves a claim to an increased apportioned 
share of the veteran's VA benefits, and the underlying 
apportionment has already been established, 38 C.F.R. § 3.453 
applies because it governs such determinations of the rate of 
apportionment.  Under 38 C.F.R. § 3.453, the hardship of the 
parties is to be considered for the purpose of determining 
the rate or amount of apportionment.  As noted above, the 
record reflects that the veteran's household living expenses 
and obligations, including those involving his other child 
and children currently in his household, exceed his household 
income.  Consequently, it cannot be said that an increase in 
the apportionment presents no undue hardship to the veteran 
or other persons of interest.

In addition, the Board observes that the appellant has been 
given an opportunity to provide evidence showing that A and V 
face financial hardship.  The record shows that she and her 
spouse have a regular monthly household income from 
employment in addition to the child support payments that she 
receives from the veteran.  There has been no evidence 
presented to show that the children have been deprived of 
food, clothing, or shelter.  Significantly, based upon the 
financial information submitted in August 2004, the household 
income alone would provide the necessary funds for those 
basic necessities.

It must be understood that VA can not enforce a court order 
for child support.  To any extent that the veteran's child 
support payments may be sporadic or otherwise non-compliant 
with his obligations, the appellant must seek redress through 
the appropriate court.  Given that his expenses far exceed 
his income, an additional apportionment would cause hardship 
on the veteran.  Additionally, the veteran is also paying 
child support for a child not involved in this appeal, and 
has other children among his household dependents.  These 
facts must be considered in evaluating an apportionment.  38 
C.F.R. § 3.451.  Thus, the criteria for the assignment of an 
increased apportioned share of the veteran's disability 
benefits have not been met under 38 C.F.R. § 3.451 and 
§ 3.453.

For these reasons, the evidence is against the grant of an 
increased apportioned share of the veteran's VA compensation 
benefits.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


